Rehearing granted, July 20, 2004



                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6022



DANIEL STALEY,

                                               Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT      OF    CORRECTIONS;
KIRKLAND     CORRECTIONAL           INSTITUTION;
UNIDENTIFIED PARTIES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-03-3436)


Submitted:   May 12, 2004                      Decided:   May 21, 2004


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Staley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel   Staley   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.*     See Staley v. South

Carolina Dep’t of Corrections, No. CA-03-3436 (D.S.C. Dec. 4,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




     *
      We note that Staley’s objections to the report of the
magistrate judge were timely under 28 U.S.C. § 636(b)(1) (2000).
Houston v. Lack, 487 U.S. 266 (1988).    We have considered the
objections in reaching our decision.


                                - 2 -